Parker, C. J.
This is an action to recover commission for sales of shares of the capital stock of a mining company; or, rather, to recover the value of shares of stock of the company which the defendant agreed to give to the plaintiff as compensation for sales in pursuance of their commission agreement, the defendant *189having refused to make payment of the commission by giving to the plaintiff shares of stock as agreed upon for his compensation. A trial upon the merits in the superior court for Spokane county resulted in findings and judgment awarding to the plaintiff, and against the defendant, the sum of $640 as the value of the shares he was entitled to as compensation, from which judgment defendant appeals to this court.
A painstaking reading of the whole of the record, including all of the evidence as found in the statement of facts before us, has fully convinced us that there are not here presented any questions worthy of serious consideration other than questions of fact touching the making and terms of the commission contract; the respondent being the efficient procuring cause of the sales made in pursuance thereof; and the value of the shares of stock agreed to be given to respondent as compensation for making the sales. While the evidence is in conflict, we think it clearly preponderates in support of the conclusion reached by the trial court. We are quite convinced that the judgment must be affirmed. It is so ordered.
Mount, Main, Tolman, and Mitchell, JJ., concur.